DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 1/12/2022.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6, 9-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu U.S. Patent 10,631,447 (hereinafter D1) in view of screen captures from YouTube video clip entitled “$850 Gaming Build – NZXT S340 / PENTIUM G3258 / GTX 770” uploaded on September 19, 2014 by user “PCPartPicker”.  Retrieved from Internet: https://www.youtube.com/watch?v=Ng2IIdmiU9I&t=863s (hereinafter D3).


    PNG
    media_image1.png
    558
    696
    media_image1.png
    Greyscale

Regarding claim 1, D1 teaches a component (12; figure 4) for a cage (1; figure 3) for holding electronic devices in a computing system, the component comprising: 
a cover (12; figure 4) having a hook (the cut-out portion of 124; figure 4), an emboss (130a; figure 4), and a main panel (122; figure 4), wherein the cover is coupleable to the cage by the hook and emboss (see figure 3); and 
a partition (see label in above figure 8) having a primary panel (vertical panel of partition; see figure 8), wherein the partition is coupleable to the cage by the primary panel, and wherein the cover is detachable (see column 4, lines 45-50) from the partition.  

However, D1 does not teach that the primary panel is joined to the main panel of the cover via a joint and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

D3, in the same field of endeavor, teaches a component (see label below figure; “cover” + “partition”) for a cage (computer chassis shown in figure below) for holding electronic devices (expansion cards) in a computing system (shown in figure below), which suggests the idea of having a partition (see label in below figure) joined to the main panel of a cover (see label in below figure) via a joint (the break-off joint between partition and the cover; watch the youtube link of D3) and wherein the cover and the partition are fabricated as a single piece (see below figure and watch the youtube link of D3) and wherein the cover is detachable (watch the youtube link of D3 at minute 14:33) from the partition by breaking off the main panel of the cover from the primary panel at the joint.

    PNG
    media_image2.png
    635
    721
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply the idea of D3 to having the primary panel of D1 joined to the main panel of the cover via a joint and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint, as suggested by D3, to have less pieces for packaging.

Regarding claim 2, D1/D3 also teaches the component of claim 1, wherein the main panel of the cover and the primary panel of the partition are joined at a common edge (see above figure 8 of D1), wherein a scored line defines the common edge.  

Regarding claim 3, D1 also teaches the component of claim 1, wherein the hook of the cover engages (see figure 3 of D1) with a matching feature of a top portion of the cage, and the emboss of the cover engages (see figure 3 of D1) with a matching feature of a bottom portion of the cage.  

Regarding claim 4, D1/D3 also teaches the component of claim 3, wherein cage includes walls (see label in above figure 8 of D1) that are defined by the partition, a section of the top portion (see label in above figure 8 of D1), and a section of the bottom portion (see label in above figure 8 of D1). 

Regarding claim 9, D1/D3 also teaches the component of claim 1, wherein the cover further comprises a cutout (see label in above figure 8 of D1) positioned on the main panel of the cover to assist with removal of the cover from the cage and the partition.  

Regarding claim 10, D1/D3 also teaches the component of claim 1, wherein the partition is fastened to the cage via a fastener (se label in above figure 8 of D1), and wherein the fastener is one of a rivet, a pin, a screw (see figure 8 of D1), a nail, a pin, a lever, a weld, or an adhesive.  


    PNG
    media_image3.png
    617
    728
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    558
    696
    media_image1.png
    Greyscale

Regarding claim 11, D1 also teaches a system having multiple cages (see label in above figure 1), each cage for holding an electronic component (inherent), the system comprising: 
a chassis (1; figure 1) having a top structure (see label in above figure 1), and a bottom structure (see label in above figure 1), wherein the top structure and the bottom structure define the multiple cages, and wherein each cage comprises: 
4815-1969-8383Page 24 of 27077369/109100USPTa cover (12; figure 4) having a hook (the cut-out portion of 124; figure 4), an emboss (130a; figure 4), and a main panel (122; figure 4), wherein the hook of the cover is coupleable to the top structure and emboss of the cover is coupleable (see figures 1 and 4) to the bottom structure of the chassis; and 
a partition (see label in above figure 8) having a primary panel (vertical panel of partition; see figure 8), wherein the partition is coupleable to the cage by the primary panel, wherein the partition is coupled to the top structure and the bottom structure of the chassis (see figure 8), wherein the cover is detachable from the partition (see column 4, lines 45-50).  

However, D1 does not teach that the primary panel is joined to the main panel of the cover via a joint and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint.

D3, in the same field of endeavor, teaches a component (see label below figure; “cover” + “partition”) for a cage (computer chassis shown in figure below) for holding electronic devices (expansion cards) in a computing system (shown in figure below), which suggests the idea of having a partition (see label in below figure) joined to the main panel of a cover (see label in below figure) via a joint (the break-off joint between partition and the cover; watch the youtube link of D3) and wherein the cover and the partition are fabricated as a single piece (see below figure and watch the youtube link of D3) and wherein the cover is detachable (watch the youtube link of D3 at minute 14:33) from the partition by breaking off the main panel of the cover from the primary panel at the joint.

    PNG
    media_image4.png
    643
    720
    media_image4.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply the idea of D3 to having the primary panel of D1 joined to the main panel of the cover via a joint and wherein the cover and the partition are fabricated as a single piece and wherein the cover is detachable from the partition by breaking off the main panel of the cover from the primary panel at the joint, as suggested by D3, to have less pieces for packaging.

Regarding claim 12, D1/D3 also teaches the system of claim 11, wherein the main panel of the cover and the primary panel of the partition are joined at a common edge (see label in above figure 8 of D1), wherein a scored line defines the common edge.  

Regarding claim 13, D1/D3 also teaches the system of claim 11, wherein one of the multiple cages contains the cover (see above figure of D1) and one of the multiple cages contains a memory storage device (expansion card inside the cages, when occupied).  

  Regarding claim 14, D1/D3 also teaches the system of claim. 11, wherein one of the multiple cages contains the cover (see above figure 8 of D1) and one of the multiple cages contains a cover in a rotated position (from figures 4 and 8 of D1; the coupling components 126 and 130a are inserted into corresponding slots on the bottom portion and then the cover is rotated downward and coupled to the top portion).  

Regarding claim 19, D1/D3 also teaches the component of claim 11, wherein the cover further comprises a cutout (see label in above figure 8 of D1) positioned on the main panel of the cover to assist with removal of the cover from the cage and the partition.  

Regarding claim 20, D1/D3 also teaches the component of claim 11, wherein the partition is fastened to the cage via a fastener (se label in above figure 8 of D1), and wherein the fastener is one of a rivet, a pin, a screw (see figure 8 of D1), a nail, a pin, a lever, a weld, or an adhesive.  

Regarding claims 6 and 16, D1/D3 also teaches the component of claims 1 and 11, respectively, wherein the cover is sheet metal (column 6, lines 8-10 of D1), wherein the 4815-1969-8383Page 23 of 27077369/109100USPTsheet metal maintains structural integrity after the cover is removed from the partition and the cage.  
Even though, D1/D3 does not specifically teach that the partition is also made of sheet metal, however, the Examiner takes Official Notice that sheet metal have been commonly used for cover and partitioning parts, for EMI shielding purpose.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use sheet metal as the material for said partition of D1/D3, as suggested by the Examiner’s Official Notice, for providing EMI shielding for said cage.

Note:  See MPEP 2144.03©

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.



7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1/D3 in view of Le U.S. Patent 5,679,923 (hereinafter D2).
Regarding claims 5 and 15, as mentioned above, D1/D3 teaches the component of claims 1 and 11, respectively.
However, D1/D3 does not teach the cover further comprises a cutout.

D2, in the same field of endeavor, teaches a dummy cover (35; figure 3) for covering a blank slot (26; figure 3) in a computer cage (10; figure 3), wherein the cover comprises a cutout (see figure 3) for air ventilation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a cutout to the cover of D1/D3, as suggested by D2, such that the cutout would be positioned perpendicular to a fan in the computing system to increase airflow for ventilation purpose.

Allowable Subject Matter
8.	Claims 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior arts of record fail to teach, disclose or suggest a component for a cage for holding electronic devices in a computing system, as recited in claim 7, wherein (i) the cover is fixed to the cage in a first position; and (ii) the cover is removed from the cage and rotated approximately 180 degrees, and the rotated cover is fixed to the cage in a second position, wherein the emboss of the cover engages with a matching feature of a top portion of the cage and the hook of the cover engages with a matching feature of a bottom portion of the cage in the second position.  

9.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior arts of record fail to teach, disclose or suggest 
The system of claim 11, wherein (i) the cover is fixed to the cage in a first position; and (ii) the cover is removed from the cage and rotated approximately 180 degrees, and the rotated cover is fixed to the cage a second position, wherein the emboss of the cover engages with a matching feature of a top portion of the cage and the hook of the cover engages with a matching feature of a bottom portion of the cage in the second position.

					Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841